            Case 2:19-cr-00171-ABJ Document 81 Filed 04/03/20 Page 1 of 2




Edwin S. Wall, Wyo. Bar No. 5-2728
Wall Law Office
43 East 400 South
Salt Lake City, Utah 84111
Ph: (801) 746-0900
Fax: (801) 364-3232
Email: edwin@edwinwall.com
                            IN THE UNITED STATES DISTRICT COURT
                                    DISTRICT OF WYOMING
                                        )
UNITED STATES OF AMERICA,               )      NOTICE OF JOINDER
                                        )
               Plaintiff,
                                        )
       v.                               )
                                        )      Case No. 19CR171
DEVIN DUTSON,
                                        )
               Defendant.               )      Hon. ALAN JOHNSON


       The Defendant, Devin Dutson, through his lawyer, Edwin S. Wall, hereby gives notice

that he joins in defendant Gregory Benntt’s Motion to Continue Jury Trial (document77),

docketed on March 31, 2020.



       DATED April 3, 2020.



                                     /s/ Edwin S. Wall
                                     Edwin S. Wall
                                     Attorney for the Defendant
             Case 2:19-cr-00171-ABJ Document 81 Filed 04/03/20 Page 2 of 2




                                         CERTIFICATE OF SERVICE

       I, Edwin S. Wall, hereby certify that on April 3, 2020, I served a copy of the attached
NOTICE OF JOINDER upon the counsel for the Plaintiff in this matter by CM/ECF or, if not
available, by mailing it by first class mail with sufficient postage prepaid to the following address:

                    Eric Heimann, Esq. AUSA
                    United States Attorneys Office
                    2120 Capitol Avenue, Suite 4000
                    Cheyenne, WY 82001




                                                 _______________________________
                                                 Edwin S. Wall,
                                                 Attorney for the Defendant




Edwin S. Wall, A7446
ATTORNEY AT LAW
43 East 400 South
Salt Lake City, Utah 84111
Ph: (801) 746-0900 Fx: (801) 364-3232
Electronic Notice: edwin@edwinwall.com             2
